Exhibit 10.29(k)
AMENDMENT TO
EMPLOYMENT AGREEMENT
     THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made by and
between Beverly B. Wallace (the “Executive”) and HCA Holdings, Inc., a Delaware
corporation (the “Company”), effective as of February 9, 2011.
WITNESSETH:
     WHEREAS, HCA Inc. previously entered into an Employment Agreement (the
“Employment Agreement”) with the Executive dated November 16, 2006;
     WHEREAS, on November 22, 2010, the Company completed a corporate
reorganization pursuant to which the Company became the direct parent company
of, and successor issuer to, HCA Inc. (the “Corporate Reorganization”);
     WHEREAS, the Company assumed the Employment Agreement in connection with
the Corporate Reorganization; and
     WHEREAS, the Company and the Executive desire to amend the Employment
Agreement so as to reflect the Executive’s appointment, responsibilities and
duties as President- NewCo Business Solutions of the Company.
     NOW, THEREFORE, for the reasons set forth above, and other valid
consideration, the receipt of which is hereby acknowledged, the Company and the
Executive hereby amend the Employment Agreement as follows:
     1. Amendment. Section 2(a) of the Employment Agreement is deleted in its
entirety and replaced with the following:
     “a. During the Employment Term, Executive shall serve as the
President-NewCo Business Solutions of the Company. In such position, Executive
shall have such duties, authority and responsibility as shall be determined from
time to time by the Chief Executive Officer which duties, authority and
responsibility are consistent with those attendant to such position with the
Company with respect to the business of the Company. Executive shall, if
requested, also serve as a member of the Board of Directors of any affiliate of
the Company, without additional compensation.”
     2. Certain Definitions. Capitalized terms used in this Amendment not
otherwise defined herein shall have the same meaning as set forth in the
Employment Agreement.
     3. Effect of Amendment. Except as modified hereby, the Employment Agreement
shall remain unaffected and in full force and effect.

 



--------------------------------------------------------------------------------



 



     4. Counterparts. This Amendment may be executed in counterparts, each of
which shall be an original but all of which shall constitute but one document.
[Signature page follows]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement, intending
to be legally bound, as of the date first stated above.
 

                  HCA HOLDINGS, INC.    
 
           
 
  By:  
/s/ John M. Steele
   
 
  Name:  
John M. Steele
   
 
  Title:  
Senior Vice President - Human Resources
   
 
     
 
   
 
  /s/ Beverly B. Wallace                         Beverly B. Wallace    

3